Per Curiam:

Appellant’s magistrate’s court conviction was reversed by the circuit court. The circuit court’s original order did not remand the case for a new trial. The parties are confused whether appellant can be retried. We hold that he may be regardless of the omission of the word "remand.” See Hamm v. Southern Bell, — S.C. —, 406 S.E. (2d) 157 (1991); State v. Wyse, 33 S.C. 582, 12 S.E. 556 (1891).'In light of our holding, we need not reach the remaining issue raised by appellant.
Affirmed.